295 S.W.3d 228 (2009)
John MARKLE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92482.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
Jessica Hathaway, St. Louis, MO, for appellant.
Shaun Mackelprang, Robert Bartholomew, Jr., Co-counsel, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.
Prior report: 234 S.W.3d 451.

ORDER
PER CURIAM.
The movant, John Markle, appeals from a judgment in the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post conviction relief. On appeal, the movant argues that his trial, counsel was ineffective for failing to object to during the State's opening statement and during voir dire.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).